The State of TexasAppellee/s




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 24, 2014

                                        No. 04-14-00714-CR

                                       Douglas James DAVIS,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR6254
                            Honorable Ray Olivarri, Judge Presiding

                                           ORDER
        The trial court’s certification in this appeal states that “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea
bargain, and the punishment assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant; therefore, the trial court’s certification accurately
reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2). Rule
25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made part of the record
under these rules.” TEX. R. APP. P. 25.2(d). It is therefore ORDERED that this appeal will be
dismissed pursuant to rule 25.2(d) of the Texas Rules of Appellate Procedure unless appellant
causes an amended trial court certification to be filed by November 21, 2014, showing appellant
has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d
610 (Tex. Crim. App. 2005); Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003,
no pet.). All other appellate deadlines are SUSPENDED pending our resolution of the
certification issue.

                                                       _________________________________
                                                       Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2014.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court